

115 HR 5421 IH: No Lead in the Air Act of 2018
U.S. House of Representatives
2018-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5421IN THE HOUSE OF REPRESENTATIVESMarch 29, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Administrator of the Federal Aviation Administration to prohibit the use of leaded
			 fuel by aircraft operating within United States airspace.
	
 1.Short titleThis Act may be cited as the No Lead in the Air Act of 2018. 2.Prohibition on leaded fuelThe Administrator of the Federal Aviation Administration, in consultation with the Administrator of the Environmental Protection Agency, shall issue such regulations as are necessary to prohibit the use of leaded fuel by aircraft operating within United States airspace beginning on January 1, 2023.
		